DETAILED ACTION
	This non-final Office action is in response to the claims filed on April 28, 2022.
The amendments to the specification filed April 28, 2022 have been entered.
	The abstract filed April 20, 2022 has been entered.
Status of claims: claims 2-4 and 6-8 are cancelled; claims 9-32 are withdrawn; claims 1 and 5 are hereby examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1, line 1 – “for a fence said gate” should be amended to “for a fence, said gate”
Claim 1, line 33 – “or right” should be amended to “or the right”
Claim 5, line 1 – “for a fence said gate” should be amended to “for a fence, said gate”
Claim 5, line 34 – “or right” should be amended to “or the right”
Claim 5, line 54 – a semicolon should be placed at the end of the line

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 3-4 – shouldn’t “a mechanism” be amended to “a plurality of mechanisms” since a plurality of mechanisms are used to connect elements of the framework together? If yes, then the rest of the claim should be amended accordingly. Also, perhaps means plus function language could also be used for clarity.
Claim 1, line 39 – “the bottom face” of what? For clarity, the examiner suggests amending the recitation to “the bottom face thereof”
Claim 1, lines 40-41 – “the inside face” of what? For clarity, the examiner suggests amending the recitation to “the inside face thereof”
Claim 1, line 43 – “the bottom face” of what? For clarity, the examiner suggests amending the recitation to “the bottom face thereof”
Claim 1, lines 44-45 – “the inside face” of what? For clarity, the examiner suggests amending the recitation to “the inside face thereof”
Claim 1, line 47 – “the top face” of what? For clarity, the examiner suggests amending the recitation to “the top face thereof”
Claim 1, lines 48-49 – “the inside face” of what? For clarity, the examiner suggests amending the recitation to “the inside face thereof”
Claim 1, line 51 – “the top face” of what? For clarity, the examiner suggests amending the recitation to “the top face thereof”
Claim 1, line 53 – “the inside face” of what? For clarity, the examiner suggests amending the recitation to “the inside face thereof”
Claim 5, line 3 – shouldn’t “a mechanism” be amended to “a plurality of mechanisms” since a plurality of mechanisms are used to connect elements of the framework together? If yes, then the rest of the claim should be amended accordingly. Also, perhaps means plus function language could also be used for clarity.
Claim 5, line 40 – “the bottom face” of what? For clarity, the examiner suggests amending the recitation to “the bottom face thereof”
Claim 5, lines 41-42 – “the inside face” of what? For clarity, the examiner suggests amending the recitation to “the inside face thereof”
Claim 5, line 44 – “the bottom face” of what? For clarity, the examiner suggests amending the recitation to “the bottom face thereof”
Claim 5, lines 45-46 – “the inside face” of what? For clarity, the examiner suggests amending the recitation to “the inside face thereof”
Claim 5, line 48 – “the top face” of what? For clarity, the examiner suggests amending the recitation to “the top face thereof”
Claim 5, lines 49-50 – “the inside face” of what? For clarity, the examiner suggests amending the recitation to “the inside face thereof”
Claim 5, line 52 – “the top face” of what? For clarity, the examiner suggests amending the recitation to “the top face thereof”
Claim 5, line 54 – “the inside face” of what? For clarity, the examiner suggests amending the recitation to “the inside face thereof”

Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634